ORDER
PER CURIAM:
Sandra Stanton was charged with murder in the second degree, child abuse in the first degree and child endangerment following the death of her four-week-old baby. A Jackson County jury convicted her on all counts and the trial court sentenced her to twenty years for murder, twenty years for child abuse and seven years for child endangerment. Stanton timely appealed. On appeal, Stanton contends that the trial court erred in allowing evidence and argument as to comments Stanton made during an interview with police after she was arrested in connection with her child’s death. Stanton argues that the testimony constituted evidence of bad character and, as such, was inadmissible. Because there was no objection made to this testimony during trial, Stanton asks for plain error review. We affirm. Rule 30.25(b).